Case 8:17-cv-01302-JLS-KES Document 89 Filed 02/21/19 Page 1 of 21 Page ID #:2736



   1   XAVIER BECERRA
       Attorney General of California
   2   JOEL A. DAVIS      ·
        Supervising_ Deputy Attorney General
   3   DONNA M. DEAN                 .
       Deputy Attorney General
   4   State Bar No. 187104
       300 South Spring Street, Suite 1702
   5   Los Angeles, CA. 90013
       Telephone: (213) 269-6509
   6   Fax: (213) 897-1810
       E-mail: Donna.Dean@doj.ca.gov
   7   Attorneys for Defendants
       State of California, Jon Cleveland and
   8   Richard Henderson
   9
  10                     IN THE UNITED STATES DISTRICT COURT
  11                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
  12
  13   ARMANDO VILLANUEVA AND                           8:17-cv-01302-:-JLS-KES
       HORTENCIA SAINZ,
  14   INDIVIDUALLY AND AS                DEFENDANTS' NOTICE OF
       SUCCESSOR IN INTEREST TO           MOTION AND MOTION IN
  15   PEDRO VILLANUEVA,                  LIMINE NO. 2 TO.EXCLUDE
       DECEASED, AND FRANCISCO            IMPROPER SPECULATION
  16   OROZCO, INDIVIDUALLY,              REGARDING BULLET
                                          TRAJECTORIES;                       .
  17                          Plaintiffs, MEMORANDUM OF POINTS AND
                                          AUTHORITIES AND
  18             v.                       DECLARATION OF DONNA M.
                                          DEAN IN SUPPORT THEREOF
  19   · STATE OF CALIFORNIA; JOHN ·
         CLEVELAND; RICH                  Pretrial Conference: March 22, 2019
  20     HENDERSON; AND DOES 1-10,        Time:      · 10:30 a.m.
         INCLUSIVE,                       Courtroom: 10-A
  21
                                     Defendants. Hon. Josephine L. Staton
  22
  23   _____________                            ____,
                                                        Trial Date: Not set
                                                        Action Filed: June 26, 2017
  24
  25   TO ALL PARTIES AND TO THEIR ATTORNEYS OF RECORD HEREIN:
  26         PLEASE TAKE NOTICE THAT that prior to the trial in the above-entitled
  27    action, at the pretrial conference on March 22, 2019, at 10:30 a.m. or as soon
  28   thereafter as counsel may be heard in in Courtroom 10-A of the United States


                                                    1
Case 8:17-cv-01302-JLS-KES Document 89 Filed 02/21/19 Page 2 of 21 Page ID #:2737



   1   District Court located 411 West 4th Street, Santa Ana, California, .Defendants State
   2   of California, Jon Cleveland (Sergeant Cleveland) and Richard Henderson (Officer
   3   Henderson) will and hereby do move the Court for an order in limine excluding
   4   speculative evidence, testimony, or questioning of witnesses regarding the possible
   5   trajectory of bullets through the.driver's side window of the decedent's vehicle.
   6   The driver's side window was knocked out to extricate decedent from the locked
   7   vehicle; thus, there is no evidence that there were any bullet holes through the
   8   driver's side window. Any opinions on this topic.are speculative and improper, and
   9   ·are more prejudicial than probative due to the implication that evidence was
  10   destroyed by defendants.
  11           This motion is based on Federal Rules of Evidence 401, 403, 702, 703, and
  12   704, on the grounds that such speculation is improper and substantially more
  13   prejudicial than probative. As such, it would mislead and unfairly prejudice the
  14   JUry.
  15           This motion is and will be based upon this notice of motion, the attached
  16   memorandum of points and authorities, the accompanying declaration ofDonna:M.
  17   Dean, all pleadings and records on file in this action, and on such further authority,
  18   evidence, or argument as may be presented at or before the time of any hearing on
  19   this motion.
  20           This Motion is made following a conference of counsel pursuant to L.R. 7-3
  21   and L.R. 16-2.6, which took place on February 7, 2019.
  22   II
  23   II
  24   II
  25   II
  26 . II
  27   II
  28   II

                                                   2
Case 8:17-cv-01302-JLS-KES Document 89 Filed 02/21/19 Page 3 of 21 Page ID #:2738



   1   Dated: F·ebruary 21, 2019                 Respectfully submitted,
   2                                             XAVIER BECERRA
                                                 Attorney General of California
   3                                             JOEL A. DAVIS
                                                 Supervising Deputy Attorney General
   4
   5                                             · Isl Donna M. Dean
                                                  DONNA M. DEAN
   6                                              Deputy Attorney General
                                                  Attorneys for Defendants
   7                                              State o; ,California, Jon Cleveland
                                                  and Rzchard Henderson ·
   8
   9

  10
  11
  12
  13
  14
  15
  16

  17
  18
  19
  20
  21
  22
  23
  24

  25
  26
  27
· 28


                                             3
Case 8:17-cv-01302-JLS-KES Document 89 Filed 02/21/19 Page 4 of 21 Page ID #:2739



   1                 MEMORANDUM OF POINTS AND AUTHORITIES
   2                                     INTRODUCTION
   3         This lawsuit arises out of the shooting of Decedent Pedro Villanueva and
   4   Plaintiff Francisco Orozco by California Highway Patrol (CHP) Sergeant Jon
   5   Cleveland and CHP Officer Richard Henderson. The central issue in this case is
   6   whether Sergeant Cleveland and Officer Henderson were justified in using deadly
   7   force when Villanueva drove his pickup truck directly at Sergeant Cleveland.
   8   Orozco was a passenger in the truck driven by Villanueva.
   9         Officer Henderson fired twelve shots from his firearm during the incident.
  1O   Plaintiffs' ballistics expert identified eleven bullet holes in the pickup truck that he
  11   opined were fired from Officer Henderson's firearm, but he c_ould not match the
  12   twelfth bullet to any bullet hole in the truck. Dean Deel., ,I 2, Ex. A. After the
  13   shooting, other officers knocked out the driver's side window of the truck to gain
  14 · access to the locked cab to extricate Villanueva. Id., ,I 4, Ex. C. Plaintiffs'
  15   ballistics expert stated that he could not opine as to whether the twelfth bullet was
  16   fired through the driver's side window. Id., ,I 2, Ex. A. Plaintiffs' counsel asked
  17 · defendants' ballistics expert about this topic at deposition and commented that the
  18   evidence had been destroyed. Id., ,I 1, Ex. B. There is no evidence that Officer
  19   Henderson fired a shot through the driver's side window ofVillanueva's truck-the
  20   other bullet could have missed the truck entirely. Accordingly, any opinion on this
  21   topic is speculative. Moreover, any such evidence or questioning is prejudicial to
  22   defendants because the jury may be misled to think that defendants destroyed
  23   evidence.
  24         Accordingly, defendants move to exclude any testimony, questioning, or
  25   evidence regarding whether any shots were fired through the driver's side window
  26   of decedent's truck on the grounds that it is based on speculation, is improper
  27   opinion testimony and is unduly prejudicial and confusing.
  28   //

                                                  1
Case 8:17-cv-01302-JLS-KES Document 89 Filed 02/21/19 Page 5 of 21 Page ID #:2740



   1                                            ARGUMENT

   2     I.        THE COURT HAS THE POWER TO GRANT Tms MOTION IN LIMINE BASED
                   UPON ITSINHERENT POWER TO MANAGE THE COURSE OF TRIALS
   3
                                                             .           .
   4               Motions in limine are recognized as a proper pretrial request, both in practice
   5    arid by case law. See, Ohler v. United States, 529 U.S. 753, 758 (2000); and United
   6    States v. Cook, 608 F.2d 1175, 1i86 (9th Cir. 1979). Authority for these motions is
   7    also derived from the Court's inherent power to manage the course of trials. See, LU<;e .
   8 · v. United States, 469 U.S. 38, 41 (1984). Pursuant to the arguments set forth below,
   9    defendants request that this Court ·grant their motion and exclude the evidence at issue.
  10    II.       PLAINTIFFS' SPECULATION REGARDING THE BULLET TRAJECTORY SHOULD
                  BE EXCLUDED
  11          /


  12              Case law is clear that an expert may not base his or her opinion on speculation
  13    or conjecture. Riegel v. Medtronic, Inc., 451 F.3d 104 (2d Cir. 2006), affd, 128 S.
  14    Ct. 999, 169 L.Bd. 2d 892 (2008) (expert's opinion was properly ex~luded as
  15    speculative and unreliable); Tunnell v. Ford Motor Co., 245 Fed. Appx. 283, 285-
  16    287 (4th Cir. 2007), cert. denied, 128 S. Ct. 1447, 170 L. Ed. 2d 276 (2008)
  17    (unpublished decision) (trial court properly struck.an expert opinion which was
  18 · speculative, based upon untested methodology, and insufficiently certain);
  19    Hathaway v. Bazany, 507 F.3d 312, 317-319 (5th Cir. 2007) (proposed expert's
  20    testimony was speculative and unreliable under Daubert and thus, it was properly
  21    excluded); Johnson v. Manitowoc_ Boom Trucks, Inc., 484 F.3d 426, 429-436 (?th
  22    Cir. 2007) (expert opinion was properly excluded because the expert was not
  23    sufficiently qualified to provide an opinion on the subject matter at issue andthe
                                                                                       "'
  24    opinion was based upon speculative and unreliable methodology); and Smith v.
  25    Sears Roebuck and Co., 232 Fed. Appx. 780, 783 (10th Cir. 2007) (unpublished
  26    decision) (expert's opinion was speculative and unreliable because: he did not
 ·27    support his theories with studies; he did not account for contradictory facts.that
  28.   ·were in evidence; and he failed to rule out possible alternative theories).

                                                       2
Case 8:17-cv-01302-JLS-KES Document 89 Filed 02/21/19 Page 6 of 21 Page ID #:2741



   1          Plaintiffs' ballistics expert, David Balash, testified at his deposition that he has
   2   "an estimate in [his] mind" but has "no way of saying for a fact" that the
   3   unaccounted for twelfth bullet was fired through the driver's side window. Dean
   4   Deel.,   'II 2, Ex. A.   He further testified, "I have no way of knowing where the
   5   twelfth bullet struck." Id.
   6          Plaintiffs' counsel questioned defendants' ballistics expert about the
   7   possibility that shots were fired through the driver's side window as follows:
   8          Q .... there could have been some shots through that window. We don't
   9          know because once the window was knocked out, that piece of evidence
  10          was -- was lost?·
  11          A. Yes, sir.
  12   Dean Deel., 'ir3, Ex. B: Becaus·e any opinion regarding whether Officer
  13   Henderson's twelfth bullet went.through the driver's side window ofVillanueva's
  14   truck is speculative, plaintiffs should be precluded from offering any such
  15   testimony or questioning witnesses on this topic.
  16   III.   THE IMPROPER OPINION TESTIMONY IS MORE PREJUDICIAL THAN
              PROBATIVE
  17
  18          Even if opinion testimony meets the Rule 702 requirements, the testimony still
  19   may be excludable under Federal Rule of Evidence 403, "if its probative value is
  20   substantially outweighed by a danger of ... unfair pr~judice ... " In this case,
  21   officers other than defendants knocked out the driver's side window of the locked
  22   truck to extricate Villanueva to provide medical care to him. Dean Deel., ,r 4, Ex.
  23   C. Speculative opinion testimony and questioning of witnesses as to whether
  24   Officer Henderson fired a bullet through the driver's side window of Villanueva' s
  25   truck would be unduly prejudicial because the jury may be misled or confus~d into
  26   thinking that defendants destroyed evidence. Accordingly, such opinions .and
  27   questioning should be excluded because they are more prejudicial than probative.
  28   II
                                                     3
Case 8:17-cv-01302-JLS-KES Document 89 Filed 02/21/19 Page 7 of 21 Page ID #:2742



   1                                    CONCLUSION
   2        Based on the foregoing, defendants respectfully request that the court exclude
   3   any testimony, evidence, or questioning of witnesses on the topic of whether any
   4   bullets entered the driver's side window of Vilianueva's vehicle.
   5
   6    Dated: February 21, 2019                     Respectfully Submitted,
   7                                                 XAVIER BECERRA            I


                                                     Attorney General of California
   8                                                 JOELA. DAVIS
                                                     Supervising Deputy Attorney General
   9
  10
                                                      /s/ Donna M. Dean
  11
                                                      DONNA M. DEAN
  12                                                  Deputy Attorney General
                                                      Attorneys for Defendants
  13                                                  State of California, Jdn Cleveland
                                                      and Richard Henderson
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                               4
Case 8:17-cv-01302-JLS-KES Document 89 Filed 02/21/19 Page 8 of 21 Page ID #:2743



   1                            DECLARATION OF DONNA M. DEAN
   2           I, Donna M. Dean, declare as follows:
   3         1.        I am a duly appointed Deputy Attorney General and am assigned to
   4   represent defendants in the above-captioned action. The facts set forth herein are
   5   within my personal knowledge.
   6         2.        Attached hereto as Exhibit A are true and correct copies of relevant
   7   excerpts from the deposition of David Balash taken on August 21, 2018.
   8         3.        Attached hereto as Exhibit B are true and correct copies of relevant
   9   excerpts from the deposition of Rocky Edwards taken on August 24, 2018.
  10         4.        Attached hereto as Exhibit C are true and correct copies of relevant
  11   excerpts from the deposition of Sgt. R. Zavala taken on June 27, 2018.
  12         I declare under penalty of perjury under the l~ws of the United States of
  13   America that the foregoing is tfue and .correct.
  14           Executed on February 21, 2019, at Los Angeles, California.
  15
                                                          /s/ Donna M. Dean
  16                                                      Donna M. Dean
  17
  18
       LA20J 7506261
  19   53229591.docx

  20
  21
  22
  23
  24
  25
  26
 27
  28

                                                     5
Case 8:17-cv-01302-JLS-KES Document 89 Filed 02/21/19 Page 9 of 21 Page ID #:2744




        "V" J_J<8.l-HX9
Case 8:17-cv-01302-JLS-KES Document 89 Filed 02/21/19 Page 10 of 21 Page ID #:2745



    1                IN THE UNITED STATES DISTRICT COURT
    2               FOR THE CENTRAL DISTRICT OF CALIFORNIA
    3
    4·    ARMANDO VILLANUEVA AND
    5     HORTENCIA SAINZ,
          INDIVIDUALLY AND AS
    6    ·SUCCESSOR IN INTEREST TO
          PEDRO VILLANUEVA, DECEASED,)
    7    AND FRANCISCO OROZCO,
         INDIVIDUALLY,
    8
                       Plaintiffs,
    9
              vs.                              Case No. 8:17-cv-01302 JLS
   10                                                   (KESx)
         STATE OF CALIFORNIA; JOHN
   11    CLEVELAND; RICH HENDERSON; )
         AND DOES 1-10, INCLUSIVE,
   12
                      Defendants.
   13
   14
   15                    DEPOSITION OF DAVIDE. BALASH
   16                       Los Angeles, California
   17                      Tuesday, August 21, 2018
   18
   19
                     REPORTED BY:     Dayna Michelle Glaysher
   20                                      CSR No. 13079
                                         RPR, CRR No. 28081
   21
   22
   23
   24
   25


                                                                   Page 1

                                  Veritext Legal Solutions
                                       866 299-5127
Case 8:17-cv-01302-JLS-KES Document 89 Filed 02/21/19 Page 11 of 21 Page ID #:2746



    1     that it came from Sergeant Clevelan~'s weapon?

    2        A.   I would agree with that.

             Q.   Okay;    And then the final part of your section on

    4     comments and observations, you noted -- you say, "The

    5     undersigned noted 6 bullet strikes to the driver's side

    6     of the windshield and 5 bullet strikes to the

    7     hood/fender on the driver's side·of the pickup truck

    8     which would account for 11 of the 12 shots reportedly

    9     fired by Officer Henderson."

   10                     And do you know where the 12th bullet landed

   11     or ended up?      You've accounted --

   12        A.   I have an estimate in my·mind what I think it is.

   13 ·   . But l have no way of saying for a fact that i't is that.

   14     I suspec~ the 12th one may well have been the wound to

   15     Mr. Villanueva's head.       But I don't know that for a

   16     fact.   Arid I cannot state that I think it would've come

   17     through.

   18                     It certainly has the ability -- the window

   19     was taken out for whatever reasons by force, and

   20     therefore any evidentiary value of a bullet strike

   21     through that window prior to it being taken out was also

   22     removed.   So I don't know that.

   23                     I have no way of knowing wh~re the 12th

   24     bullet struck.      And it doesn't seem like they made a

   25     great deal of effort f~om an investigatory standpoint to


                                                                     .
                                                                 Page 103

                                   Veritext Legal Solutions
                                        866 299-5127
Case 8:17-cv-01302-JLS-KES Document 89 Filed 02/21/19 Page 12 of 21 Page ID #:2747



    1     find out where the 12th bullet went either.

    2        Q.   Okay.    Are you intending to testify to that at

         trial?

             A.   I don't think I'll be asked that, no.            Unless

    5     somebody asks me my opinion where I think it came from

  ~6     and how do I come to that opinion.             But it's     it's

    7    hard to explain the wound that Mr. Villanueva's head

    8    coming and it's coming from Officer Henderson's gun.                We

    9    know that, according to the laboratory.

   10                     So therefore how do we get that wound going

   11     from back to front?     You have to position his head.            And

   12    a way to do that is very difficult to get it with the
   13·   back of the head toward the front windshield.              It's not

   14·   as difficult to get the back of his head toward the

   15    driver's side door window.

   16        Q.   Okay.    And we're talking about gunshot wound

   17    No~ 1 to Mr. Villanueva, correct?

   18        A.   I'm sorry?

   19        Q.   We're talking about gunshot wound No. 1 to

   20    Mr. Villanueva?

   21        A.   Yes, we are.

   22        Q.   Okay.    So let me go through your opirtions and

   23    conclusions section.      And I we know covered probably

   24    quite a bit of this already.

   25        A.   Yes.


                                                                    Page 104

                                  Veritext Legal Solutions
                                       866 299-5127
Case 8:17-cv-01302-JLS-KES Document 89 Filed 02/21/19 Page 13 of 21 Page ID #:2748



    1                     Certification of Court Reporter
    2                                 Federal Jurat
    3

    4             I, the undersigned, a Certified Shorthand
    5    Reporter of the State of California do hereby certify:
    6             That the foregoing proceedings were taken before
    7    me at the time and place herein set forth; that any
    8    witnesses in the foregoing proceedings, prior to
    9    testifying, were placed under oath; that a verbatim
   10    record of the proceedings was made by me using machine
   11    shorthand which was thereafter transcribed under my
   12    direction; further, that the foregoing is an accurate
   13    transcription thereof.
   14             That before completion of the de.position, a
   15    review of the transcript [X] was [ J was not requested.
   16             I further certify that I am neither financially
   17    interested in the action nor a relative or employee of
   18    any attorney of any of the parties.
   19             IN WITNESS WHEREOF, I have this date subscribed
   20    my name:     September 7, 2018.
   21
   22

   23
   24                  CSR Number 13079
   25                  RPR, CRR Numb~r 28081

                                                                Page 170

                                  Veritext Legal Solutions
                                       866 299-5127
Case 8:17-cv-01302-JLS-KES Document 89 Filed 02/21/19 Page 14 of 21 Page ID #:2749
Case 8:17-cv-01302-JLS-KES Document 89 Filed 02/21/19 Page 15 of 21 Page ID #:2750




                              UNITED STATES DISTRICT COURT
                   tENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION


               ARMANDO VILLANUEVA and
               HORTENCIA SAINZ, individually
               and as successor in interest to) Case No. 8:17-cv-01302-
               PEDRO VILLANUEVA, deceased, and)          JLS-KES
               FRANCISCO OROZCO, individually,

                              Plaintiffs,

                     vs.

               STATE OF CALIFORNIA; JOHN
               CLEVELAND; RICH HENDERSON; and·
               DOES 1-10, ~nclusive,

                              Defendants.         )   .




                       VIDEOTAPED DEPOSITION OF ROCKY L. EDWARDS

                                  WOODLAND HILLS, CALIFORNIA

                                   FRIDAY, AUGUST 24, 2018




               JULIE ·SMITH
               CSR 13272
  Case 8:17-cv-01302-JLS-KES Document 89 Filed 02/21/19 Page 16 of 21 Page ID #:2751




            1    entries are you referring?

            2        A.      Okay.     There's "M" and there's "L" marked on

            3    the vehicle.

            4        Q.      So as I recall seeing some photographs showing

10:54:43    5    the passenger window of the truck.

            6        A.      Uh-huh.                                                   l
            7        Q.      The front passenger window.     I don't know if

            8    there's a rear.       I don't think so.

            9        A.      I think it's just the front one.

10:54:5    10        Q.      Right.     Front passenger window.    That window

           11    was still partially intact?

           12        ~-      Yes,. sir, it was.    They preserved that.

           13        Q.      As opposed to the driver's side window that

           14    was knocked out ·completely?

10:55:0    15        A.      Yes, sir.

           16        Q.      So what you're saying, in essence, and I think

           17    you said earlier, there could have been some shots

           18    through that window.       We don't:know because once the

           19    window was knocked out, that piece of evidence was --

10:55:13   20    was lost?

           21        A.      Yes, sir.

           22        Q.      Okay.     But what we do know on the passenger

           23    side window there were two bullet strikes, the window

           24    was partially in tact, and those strikes were marked by

10:55:25   25    "L" and "M"?

                                                                                 30

                             NORMAN SCHALL & ASSOCIATES    (800)   734-8838
      Case 8:17-cv-01302-JLS-KES Document 89 Filed 02/21/19 Page 17 of 21 Page ID #:2752


1                       C E R T I F I C A T E

2

3            I, the undersigned, a Certified Shorthand

4   Reporter of the State of California, do hereby certify;

5            That the foregoing proceedings were taken

5   before me at the time and place herein set forth;        that

7   any w~tnesses in_the foregoing proceedings, prior to

3   testifying, were _administered an oath; that a record of

    the proceedings-was made by me using machine shorthand
)   which was thereafter-transcribed under my direction;

    that the foregoing transcript is a true record of the

    testimony given.

               Further, that if the foregoing pertains to the

!   original transcript of a deposition in a Federal Case,

    before completion of the proceedings, review of the

    transcript [ ] was' [ ] was not requested.

             I further certify I am neither financially

    interested in the action nor a relative or employee or

    any attorney or any ~arty to this action.

             IN WITNESS WHEREOF, I have this date

    subscribed my name.

    Dated: September 12, 2018




                          CLAUDIA R. GARCIA, CSR. 12812


                                                            Page 77

                            Veritext Legal Solutions
                                 866 299-5127
Case 8:17-cv-01302-JLS-KES Document 89 Filed 02/21/19 Page 18 of 21 Page ID #:2753




"~" j_)<al--HX9 . ·
Case 8:17-cv-01302-JLS-KES Document 89 Filed 02/21/19 Page 19 of 21 Page ID #:2754




                      IN THE UNITED STATES DISTRICT COURT
             CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION


       ,ARMANDO VILLANUEVA and          )
        HORTENCIA SAINZ, individually )'
        and as successor in interest to) Case No.
        Pedro Villanueva, deceased, and)
        FRANCISCO OROZCO, individually,) 8:17-cv-01302-JLS-KES
                                              )
                         Plaintiffs,          )
                                              )
                      vs.                     )
                                              )
       STATE OF CALIFORNIA; JOHN               )
       CLEVELAND; RICH HENDERSON; and          )
       JOHN DOES 1-10, inclusive,              )
                                              .)

                         Defendants.           )
        ________________                       )




                            DEPOSITION OF SGT. R; ZAVALA
                                       Taken at:
                               HOST BUSINESS SERVICES
                              321 N. Mall Driye, #R201
                               St. George, Utah 84790

                            On Wednesday, June 27, 2018
                                  At 10:00 a.m.




       Reported by:      Russel D. Morgan, CSR
 Case 8:17-cv-01302-JLS-KES Document 89 Filed 02/21/19 Page 20 of 21 Page ID #:2755




   1            A    No.

   2            Q    Oh, by the time you pulled them off the detail?

                A    Correct.



r:-in
   6
                Q    All right.    Did you assist, have any involvement

            getting the driver out of the vehicle?

                A    I approached the driver side door with the other
                                                                                        r




   7    officers that were there.         We tried to open the driver side

   8    door, but it was locked.         Passenger $ide. door was open.        So,

   9    I made my way around to that side and tried to use the door

  10    locks to unlock the door.         But they.didn't work.        So, they

  11    eventually ended up just breaking out the window and taking.

  12    the driver out.

                Q    What did you see when you looked inside the

  14    vehicle?

  15            A.   Driver slumped over the wheel or slumped to the

  16    side.

  17            Q    Did he appear to be alive?

  18            A    From my perspective, no.

  19            Q    I'm assuming you didn't touch him or see, you

  20    know, see if he had a pulse or not?

  21            A    I personally did not, no.

  22            Q    What other involvement did you have at the scene?

  23            A    After that, that was it, pretty.much.           Just.waited

  24    around and waited to be interviewed and then cleared after

  25    that.

                                                                                  57·
Case 8:17-cv-01302-JLS-KES Document 89 Filed 02/21/19 Page 21 of 21 Page ID #:2756



    1                    Certification of Court Reporter
    2                                Federal Jurat
    3

    4             I, the undersigned, a Ce~tified Shorthand
    5    Reporter of the State of California do hereby certify:
    6             That the foregoing proceedings were taken before
    7    me at the time and place herein set forth; that any
    8    witnesses in the foregoing proceedings, prior to
    9    testifying, were placed under oath; that a verbatim
  10     record of the proceedings was made by.me using machine
  11     shorthand which was thereafter transcribed under my
  12     direction; further, that the foregoing is an accurate
  13     transcription thereof.
  14              That before completion of the d~position, a
  15     review of the transcript [X] was              [ J was 'not requested.
  16              I further certify that I am neither financially
  17     interested in the action nor a relative or employee of
  18     any attorney of any of· the parties.
  19              IN WITNESS WHEREOF, I have this date subscribed
  20     my name:     September 7, 2018.
  21
  22

  23
  24                   CSR Number 13079
  25                   RPR, CRR Number 28081

                                                                  Page 170

                                 Veritext Legal Solutions
                                      866 299-5127
